Citation Nr: 0610644	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  02-16 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUE

Entitlement to an effective date earlier than April 7, 1997, 
for the grant of service connection for schizoaffective 
disorder, to include on the basis of clear and unmistakable 
error (CUE) in an August 30, 1994, rating decision that 
denied service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The appellant had active military service from March 1977 to 
October 1977.

The manner in which this case came to the Board of Veterans' 
Appeals (Board) requires a brief explanation.  In a July 2000 
rating action, the RO granted service connection and assigned 
a 100 percent evaluation for schizoaffective disorder, 
effective December 2, 1997.  In January 2001, the appellant 
submitted a Notice of Disagreement (NOD) in regard to the 
effective date.  The RO issued a Statement of the Case (SOC) 
in February 2001, but it is unclear whether a copy of that 
SOC was furnished to the appellant.

In a March 2001 rating action, the RO granted an earlier 
effective date of April 7, 2001, for service connection for 
schizoaffective disorder, but the appellant notified VA in 
July 2001 that he continued to be dissatisfied with the 
effective date assigned.  

The matter is presently before the Board in appeal from an 
October 2001 RO rating action that continued the denial of an 
effective date earlier than April 7, 2001, for the grant of 
service connection.  The appellant filed an NOD in January 
2002, and the RO issued an SOC in May 2002.  The appellant 
filed a substantive appeal via a VA Form 9 (Appeal to the 
Board of Veterans' Appeals) in September 2002.

In May 2003, the appellant testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
the hearing is of record.

In November 2003, the Board remanded the case to the RO, via 
the Appeals Management Center (AMC),.  After accomplishing 
the requested action, the RO continued the denial of the 
claim (as reflected in the March 2005 Supplemental SOC 
(SSOC)).  In August 2005, the Board again remanded the matter 
to the RO, via the AMC, for further action.    The RO 
accomplished the requested action, but continued the denial 
of the claim (as reflected in the December 2005 SSOC), and 
returned the matter to the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Bya rating decision on August 30, 1994, the RO denied 
service connection for an acquired psychiatric disorder; 
although the RO notified the appellant of the denial in 
September 1994, the appellant did not initiate an appeal of 
that decision.  

3.  The appellant has not established, without debate, that 
the correct facts, as then known, were not before the RO at 
the time of the August 30, 1994, rating decision, or that the 
RO incorrectly applied the applicable statutory and 
regulatory provisions existing at that time, and that, but 
for any such alleged error, the outcome would have been 
different.

4.  The RO accepted an April 7, 1997 VA psychiatric treatment 
record as an informal claim to reopen the claim for service 
connection for psychiatric disability; the RO ultimately 
granted service connection for schizoaffective date, 
effective April 7, 1997.

5.  There is no evidence that constitutes a pending formal or 
informal request to reopen the claim for service connection 
prior to April 7, 1997.




CONCLUSIONS OF LAW

1.  The August 30, 1994, RO decision that denied service 
connection for an acquired psychiatric disability did not 
contain CUE.  38 U.S.C.A. §§ 5109A, 7105 (West 1991 and 
2002); 38 C.F.R. §§ 3.102, 3.105(a) (1993 and 2005).

2.  The August 30, 1994, RO decision that denied service 
connection for an acquired psychiatric disorder is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2005).
 
3.  The criteria for an effective date earlier than April 7, 
1997, for the grant of service connection for schizoaffective 
disorder, are not met.  38 U.S.C.A. §§ 5107, 5110(a) (West 
2002); 38 C.F.R. §§ 3.102, 3.400(g)(ii) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Insofar as the issue on appeal involves an assertion that a 
previous rating decision contained CUE, the Board notes that, 
given the parameters of the law surrounding CUE claims, the 
duties to notify and assist imposed by the VCAA are not 
applicable where CUE is claimed in both decisions (seeLivesay 
v. Principi, 15 Vet. App. 165, 178-179 (2001)), and in RO 
decisions (see Parker v. Principi, 15 Vet. App. 407 (2002)).  

However, considering the record in light of the above-noted 
criteria, the Board finds that all notification and 
development action needed to render a fair decision on the 
underlying claim for an earlier effective date must be 
accomplished.  Through the May 2002 SOC and the SSOCs of 
March 2003 and December 2005, and through the AMC's post-
remand notice letter of October 2004 and September 2005, the 
appellant was notified of the legal criteria governing his 
claim, the evidence that had been considered in connection 
with his appeal, and the bases for the denial of his claim.  
After each, the appellant was afforded the opportunity to 
respond.  Hence, the Board finds that the appellant has 
received sufficient notice of the information and evidence 
needed to support his claim for earlier effective date for 
service connection, and he has been afforded ample 
opportunity to submit such information and evidence.

The Board particularly notes that the case was remanded for 
further development on two occasions (November 2003 and 
August 2005), and that after each remand the Appeals 
Management Center (AMC) sent a VCAA notice letter to the 
appellant that satisfied the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant, and what evidence, if 
any, will be retrieved by VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the AMC notified the appellant that VA is required 
to make reasonable efforts to obtain medical records, 
employment records, or records from other Federal agencies.  
The AMC letters identified recently-acquired evidence that 
had been added to the record and asked the appellant to 
identify and provide the necessary releases for any medical 
providers from whom he wished VA to obtain evidence for 
consideration.  Also, the September 2005 letter stated "if 
you have any evidence in your possession that pertains to 
your claim please send it to us."  
 
The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  As explained above, all four 
content of notice requirements have been met in the instant 
appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matter now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant before and after the rating action 
on appeal.  However, the Board finds that, in this appeal, 
any delay in issuing section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication, in that his claim was 
fully developed and re-adjudicated after notice was provided.  

In this regard, the Board points out that the post-remand AMC 
notice letters of October 2004 and September 2005 notified 
the appellant what was needed to substantiate the claim as 
well as the evidence that had been considered.  The appellant 
was afforded an opportunity to respond before the case was 
readjudicated.  Neither in response to those letters nor at 
any other point during the pendency of this appeal has the 
appellant informed the RO of the existence of any evidence, 
in addition that that noted below, that needs to be obtained 
prior to adjudication by the Board.  

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA's notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
In this case, the specific issue on appeal is the effective 
date for service connection for a disability (schizoaffective 
disorder); the appellant was informed of the legal criteria 
governing effective dates in the rating decisions of March 
2001 and October 2001, the SOC and SSOCs discussed above, and 
the AMC's post-remand notice letters as discussed above.  
The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with the claim on 
appeal.  The RO has obtained the appellant's service medical 
records, treatment reports from the Palo Alto VA Medical 
Center (VAMC), San Jose VA mental health clinic, and Charter 
Behavioral Health Hospital; the appellant has identified no 
other medical providers having records relevant to his claim.  
The appellant also was afforded a hearing before the Board in 
which to personally present evidence and argument in support 
of his claim.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any existing, pertinent evidence in 
addition to that identified above, that needs to be obtained.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with a decision on the claim on appeal.


 
II.  Analysis

A.  CUE

In an August 30, 1994 rating decision, the RO denied service 
connection for an acquired psychiatric disorder, based on a 
finding that the appellant had not been diagnosed with a 
psychiatric disorder for which service connection could be 
granted (the rating decision noted that the appellant had 
been diagnosed with personality disorder, which is not a 
compensable disability).  The appellant was notified of the 
August 1994 rating decision by letter in September 1994, but 
he did not initiate an appeal within one year of that notice.  
Hence, the denial is final as to the evidence then of record.  
See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

In connection with the claim for an earlier effective date 
for the later grant of service connection for schizoaffective 
disorder,  the appellant specifically contends that the 
August 1994 rating decision contains CUE because he believes 
that his schizophrenia was misdiagnosed in service as 
personality disorder (see the VA Form 646 filed by the 
appellant's representative in May 2005, citing medical 
opinion dated April 1999).  The appellant's representative 
further contends that the August 1994 rating decision 
contains CUE because of alleged misapplication of the 
presumption of soundness on entering military service (see 
the May 2005 VA Form 646).  

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of CUE.  However, if the evidence 
establishes CUE, the prior decision will be reversed and 
amended.  A finding of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  Thus, the appellant's arguments suggest that, if 
CUE is found, the August 1994 decision is not final, and the 
earlier claim for service connection remains pending (and, 
thus provide a basis for assignment of an earlier effective 
date for the grant of service connection) 

In determining whether a prior determination involves CUE, 
the Court has established a three-prong test.  The three 
prongs are:  (1) either the correct facts, as they were known 
at the time, were not before the adjudicator (i.e., there 
must be more than simple disagreement on how the facts were 
weighed or evaluated), or the statutory/regulatory provisions 
extant at that time were not correctly applied; (2) the error 
must be "undebatable" and of the sort which, if it had not 
been made, would have manifestly changed the outcome at the 
time it was made; and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the adjudication in question.  Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992)(en banc).

CUE is a very specific and rare kind of "error."  It is the 
kind of error in fact or law that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would manifestly have been different but for the error.  
Generally, the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  Even 
when the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be ipso facto clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), 
citing Russell, 3 Vet. App. at 313-14.

A determination of CUE must be based on the record and the 
law that existed at the time of the prior adjudication.  
Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 
Vet. App. 377 (1994).

At the time of the August 1994 adjudication, service 
connection could be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, established that the disease was incurred in 
service.   38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(d) (1994).  A veteran was presumed to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious and manifest) evidence demonstrated 
that an injury or disease existed prior thereto.  38 C.F.R. § 
3.304(b) (1994).  Service connection could be granted for 
chronic diseases, including psychoses, which became manifest 
to a compensable degree within one year after discharge from 
service.  38 C.F.R. § 3.307(a), 3.309(a) (1994).   

The evidence in the file at the time of the August 1994 
adjudication included the appellant's service medical records 
(SMR), records of April 1978 inpatient treatment at Oteen VA 
Hospital, and an August 1991 treatment note from Alvin York 
VAMC.  The SMR showed a diagnosis in service of passive-
aggressive, passive-dependent personality disorder for which 
the appellant was discharged from service.  The inpatient 
treatment records from Oteen VAMC showed a current diagnosis 
(1978) of anxiety neurosis with depressive features, and the 
outpatient treatment record from Alvin York VAMC showed a 
current diagnosis (1991) of schizophrenia, noted as having 
its onset in August 1991. 

As noted above, as a basis for his claim of CUE, the 
appellant asserts that his condition was misdiagnosed in 
service.  Toward that end, he has submitted medical evidence 
that his schizophrenia was present during military service 
(see VA medical opinion dated in April 1999).   However, the 
Board notes that a new medical diagnosis that "corrects" a 
previous diagnosis relied on by previous adjudicators is the 
kind of error that could not be considered an error in the 
original adjudication.  Henry v. Derwinski, 2 Vet. App. 88, 
90 (1992).

The appellant's representative has further asserted that the 
August 1994 rating decision contains CUE because that 
decision somehow misapplied the presumption of soundness on 
entry in to military service.  However, the August 1994 
rating decision contains no intimation that the claimed 
psychiatric disorder pre-existed service, and there is 
accordingly no indication that the regulation regarding 
presumption of soundness was a factor in the rating decision.

As noted above, one of the bases for CUE is that the correct 
facts, as they were known at the time, were not before the 
rating board.  In this case, the file contains treatment 
records from Palo Alto VAMC and the San Jose VA mental health 
clinic from the period January 1989 to July 1993 that were 
not before the RO at the time of the August 1994 rating 
decision.  These records show treatment for diagnosed bipolar 
disorder, substance abuse, "explosive disorder," and 
hypomania.  However, there is nothing in these records to 
suggest a connection between the mental disorder(s) under 
treatment and the appellant's military service.  Accordingly, 
there is no indication that the August 1994 rating decision 
would have been manifestly changed if these facts had been 
before the adjudicator at the time, and the error does not 
meet the criteria for CUE.

The Board notes that a claim of CUE is a collateral attack on 
an otherwise final rating decision by a VA regional office.  
Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As 
such, there is a presumption of validity that attaches to a 
final decision, and when such a decision is collaterally 
attacked the presumption becomes even stronger.  Fugo, 6 Vet. 
App. at 43-44 (1993).  Therefore, a claimant who seeks to 
obtain retroactive benefits based on CUE has a much heavier 
burden than that placed on a claimant who seeks to establish 
prospective entitlement to VA benefits.  Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).

The Board finds that the appellant has not met his burden to 
establish, without debate, that the correct facts, as they 
were then known, were not before the RO, or that the RO 
ignored or incorrectly applied the applicable statutory and 
regulatory provisions applicable at that time, and that, but 
for the alleged error, the outcome of the August 1994 rating 
decision would have been different.  In arriving at this 
conclusion, the Board notes that simply to allege that 
previous adjudications improperly weighed and evaluated 
evidence cannot rise to the stringent standard of CUE.  Fugo, 
6 Vet. App. at 43-44 (1993).

The Board has considered the appellant's testimony before the 
Board in May 2003 in which he asserted that he was too 
"mentally messed up" in 1994 to appeal the August 1994 
rating action.  This testimony does not establish that the 
rating decision itself was erroneous in any way.  During his 
hearing, the appellant submitted into evidence VA treatment 
records showing treatment for mood disorder and thought 
disorder (June 1992) and for bipolar disorder (July 1992), 
but, as noted above, there is no indication that the omission 
of this evidence from the file in August 1994 manifestly 
changed the outcome of the decision at the time that it was 
made.  Damrel, 6 Vet. App. at 245 (1994).

Under these circumstances, the Board finds that the appellant 
has simply not established, without debate, that the correct 
facts, as they were then known, were not before the RO, or 
that the RO ignored or incorrectly applied the statutory and 
regulatory provisions applicable at the time, and than, but 
for the alleged error, the outcome would have been different.  
The Board accordingly finds that the August 1994 rating 
decision that denied service connection for an acquired 
psychiatric disorder did not contain CUE.  

The benefit-of-the-doubt doctrine is not applicable to claims 
for CUE.  See, e.g., 38 C.F.R. § 20.1411 (a) and (b).


B.  Reopened Claim

As noted above, the appellant did not appeal the rating 
decision of August 30, 1994, within one year and the denial 
of service connection for an acquired psychiatric disorder 
became final.  As the  Board has found that the August 130, 
1994, there is no exception to finality, and that claim 
remains final.  As such, the August 30, 1994, rating decision 
is considered to have finally resolved any prior claim, and 
an effective date for the grant of service connection for 
schizoaffective disorder prior to August 30, 1994 is legally 
precluded.  

Except as otherwise provided, the effective date of an award 
of  compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  Specific to claims received after a final 
disallowance, the effective date of service connection is the 
date of receipt of the new claim or the date the entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(ii). 

A VA medical examination report will be accepted as an 
informal claim for benefits once a formal claim for pension 
or compensation has been allowed, or a formal claim for 
compensation disallowed for the reason that the service-
connected disability is not compensable to a degree.  38 
C.F.R. § 3.157(b).   The date of outpatient or hospital 
examination, or date of admission to a VA or uniformed 
services hospital, will be accepted as the date of receipt of 
the claim.  38 C.F.R. § 3.157(b)(1).

The appellant's formal request to reopen his claim was 
received by the RO on December 2, 1997, and this was the 
effective date for the grant of service connection that the 
RO initially assigned in July 2000.  However, a later rating 
decision in March 2001 granted an effective date of April 7, 
1997, the date of treatment at the Palo Alto VAMC documented 
in VA medical records.  
Clearly, April 7, 1997 is the earliest possible effective 
date for the award of service connection for schizoaffective 
disorder.  As indicated above, an effective prior to August 
30, 1994 is legally precluded, and there is no evidence of 
any formal or informal claim to reopen prior to April 7, 
1997.  While the Board notes that the claims file contains an 
April 1999 letter from a VA psychiatrist who apparently 
recalled that the appellant began treatment for a 
schizoaffective disorder on September 11, 1996, this 
retrospective statement, without any record actually 
documenting any such treatment, cannot be accepted as an 
earlier informal claim.  In any event, the Board emphasizes 
that, in this case, the RO ultimately granted service 
connection after receiving a 1999 VA medical opinion 
establishing a nexus between the current disability and the 
appellant's active service; prior to that date, the full 
criteria for service connection were not met.  Since, under 
these circumstances, the April 7, 1997 date of informal claim 
clearly constitutes the earlier of the date of claim and the 
date entitlement arose (whereas the governing authority 
authorizes assignment of an effective date based on the 
latter of these two dates-see 38 C.F.R. § 3.400(q)), there 
clearly is no basis for assignment of any even earlier 
effective date-even if, arguendo, the Board identified the 
alleged April 1996 date of commencement of treatment as the 
date of an informal request to reopen the previously denied 
claim for service connection.  

The Board also points out that none of the lay assertions, 
advanced by or on the appellant's behalf, changes the facts 
of this case.  The Board has considered the lay statements 
submitted by the appellant's mother and his wife to the 
effect that the appellant's disorder began during service.  
However, the fact that the condition began in service has 
already been established by medical evidence and is not in 
dispute.  Moreover, while the Board has also considered the 
appellant's testimony before the Board in May 2003, to the 
effect that he was unable to appeal the August 1994 rating 
decision because he was mentally incompetent at the time to 
do so, this assertion does not affect the outcome of the 
claim for an earlier effective date.  In this regard, the 
Board notes that except in the case of simultaneously 
contested claims, a claimant must file an NOD with the agency 
of original jurisdiction within one year from the date that 
the agency mails notice of the decision to him or her; 
otherwise, that determination will become final.  38 C.F.R. 
§ 20.302(a).  As noted above, the Board has found that the 
August 1994 rating decision is final and does not contain 
CUE.  Accordingly, the appellant's alleged incapacity to 
appeal the August 1994 rating decision has no bearing on the 
issue of entitlement to an earlier effective date for the 
award of service connection based on his reopened claim. 

The pertinent legal authority governing effective dates is 
clear and specific, and the Board is bound by such authority.  
Pursuant to that authority, the Board finds that there is no 
legal basis pursuant to which an effective date for the grant 
of service connection earlier than April 7, 1997, can be 
assigned;  hence, the claim for an earlier effective date 
must be denied.  


ORDER

An effective date earlier than April 7, 1997, for the grant 
of service connection for schizoaffective disorder, is 
denied. 



____________________________________________
JACQUELINE E. MONROIE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


